Exhibit 10.2

SUMMARY SHEET OF DIRECTOR COMPENSATION

The following summary sets forth current annual rates of cash and equity
compensation for non-management directors, effective immediately following the
May 7, 2019 Board meeting. It has been updated to reflect the change in Chairman
and the addition of a Lead Director at the November 5, 2019 Board meeting, which
will become effective January 1, 2020.

 

Compensation Item

   Prior Year
Compensation      Current Year
Compensation  

Cash Compensation

     

Board Retainer

   $ 80,000      $ 90,000  

Audit Committee

     

Chair Retainer

   $ 25,000      $ 25,000  

Member Retainer

   $ 10,000      $ 10,000  

Compensation Committee

     

Chair Retainer

   $ 20,000      $ 20,000  

Member Retainer

   $ 8,000      $ 8,000  

Nominating & Corporate Governance Committee

     

Chair Retainer

   $ 15,000      $ 15,000  

Member Retainer

   $ 7,000      $ 7,000  

Equity Compensation—Restricted Stock or Restricted Stock Units

     

Board Chairman Retainer (including director retainer)1,2

   $ 285,000      $ 300,000  

Director Retainer

   $ 135,000      $ 150,000  

 

1

Karl G. Glassman was elected Chairman on November 5, 2019, to be effective
January 1, 2020. Mr. Glassman will continue to serve the Company as CEO. As a
management director, he will not receive additional compensation for his Board
service.

2 

R. Ted Enloe, III served as Chairman from May 2016 through his election as Lead
Director at the November 5, 2019 Board meeting, to be effective January 1, 2020.
Mr. Enloe’s compensation will not be adjusted in connection with this
transition. The Board expects to re-evaluate the Lead Director compensation at
its May 2020 Board meeting.

Directors may defer their cash compensation by participating in the Company’s
Deferred Compensation Program
[http://www.sec.gov/Archives/edgar/data/58492/000119312517338471/d471937dex106.htm],
effective November 6, 2017 (filed November 9, 2017 as Exhibit 10.6 to the
Company’s Form 8-K).

Directors may receive the equity component of their compensation in restricted
stock or restricted stock units (“RSUs”). In either case, the awards generally
have a 12-month vesting period, ending on the day preceding the next annual
meeting of shareholders. Vesting accelerates in the event of death, disability
or a change in control of the Company. The number of shares or units is
calculated by dividing the dollar value of the award by the closing price of the
Company’s stock on the grant date. RSUs are settled in shares of common stock
and earn dividend equivalents at a 20% discount to the market price of Company
stock on the dividend payment date. Directors may elect to defer settlement of
the RSU award for 2 to 10 years after the grant date.

The Company pays for travel expenses incurred by the directors to attend Board
meetings.

Our management directors do not receive additional compensation for their Board
service.